Citation Nr: 0316977	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include chloracne as due to exposure to herbicides.

2.  Entitlement to service connection for a liver disorder as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




REMAND

On September 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination.  
Provide the examiner with the following 
instructions:

The examiner should determine the nature 
and etiology of any currently diagnosed 
skin disorder.  The examiner should 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed skin disability, including any 
chloracne, originated in, or is otherwise 
traceable to, military service, or is a 
residual of herbicide exposure during 
service in Vietnam.  (The examiner should 
note the veteran's post-service January 
1999 assessment of nummular dermatitis 
secondary bacterial colonization, May 
1999 assessment of dyshidrotic eczema, 
and June 1999 notation of severe 
dermatitis of the arms and legs.)  If no 
disability traceable to herbicide 
exposure in service is found, this should 
be affirmatively stated, with an 
explanation for this conclusion.  Send 
the claims folder to the examiner for 
review.

2.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination of his liver.  
Provide the examiner with the following 
instructions:
The examiner should determine the nature 
and etiology of any currently diagnosed 
liver disorder.  All necessary tests and 
studies should be performed.  The 
examiner should provide an opinion as to 
the medical probabilities that any 
currently diagnosed liver disorder 
originated in, or is otherwise traceable 
to, military service, or is a residual of 
herbicide exposure during service in 
Vietnam.  (The examiner should note the 
veteran's post-service October 1978 VA 
examination report reflecting normal 
lymphatic and hemic systems, November 
1998 abnormal liver function studies, and 
June 1999 physician's indication that the 
veteran has a severe and progressive 
liver dysfunction.)  If no disability 
traceable to herbicide exposure in 
service is found, this should be 
affirmatively stated, with an explanation 
for this conclusion.  Send the claims 
folder to the examiner for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




